Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 12/14/2021 has been received and considered. Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claims 1-10 recite steps or acts including reforming each of the one or more segments into a final simulation; thus, the claims are to a process, which is one of the statutory categories of invention. The claims 11-20 recite a system comprising one or more information handling systems and therefore is a machine, which is a statutory category of invention. 
(Step 2A – Prong One)  The claims 1 and 11 recite:
adding one or more boundary areas to the well data log (under its broadest reasonable interpretation, mathematical calculation using mathematical techniques as described in the paragraph [0026]); 
under its broadest reasonable interpretation, mathematical calculation using mathematical techniques as described in the paragraph as described in the paragraph [0026]); 
processing each of the one or more segments … (under its broadest reasonable interpretation, mathematical calculation using mathematical techniques as described in the paragraph as described in the paragraph [0030]); and 
reforming each of the one or more segments into a final simulation (under its broadest reasonable interpretation, mathematical calculation using mathematical techniques as described in the paragraph as described in the paragraph [0029]-[0030]).
Further the limitation dependent claims, under its broadest reasonable interpretation, is the abstract idea of mathematical concepts, more particularly mathematical calculations.
Therefore, the limitations, under its broadest reasonable interpretation, processing a well data log are the abstract idea of mathematical concepts, more particularly mathematical calculations.
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements “information handling systems” (Claim 1, 7-8) and “a system” comprising “information handling systems” (Claim 11)” which are recited at high level generality and recited so generally that they represent more than mere instruction to apply the judicial exception on a computer (see MPEP 2106.05(f)). The limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(d)).  Further the limitation “model” (Claim 10 and 20) which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the 
 These additional elements do not integrate simulation and optimization into a practical application because they do no more than implement the mathematical modeling on a computer (see Specification (i. e. paragraph [0011]-[0012]) which merely uses a computer as a tool to perform an abstract idea.
(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  “information handling systems” (Claim 1, 7-8) and “a system” comprising “information handling systems” (Claim 11)” amount to no more than mere instruction to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. Also the limitation “measuring the well data log on a conveyance or on a bottom hole assembly to produce data” and “populating the data onto the well data log” which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))); the limitation “model” (Claim 10 and 20) which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data output (see MPEP 2106.05(g)).
	Further dependent claims 2-10 and 12-20 recite:
(Claim 2 and 12) wherein the one or more boundary areas are defined by a variogram parameter (mathematical concepts).  
(Claim 3 and 13) wherein the variogram parameter is bound by a distance in which two chosen locations within the distance have correlation (mathematical concepts).  
(Claim 4 and 16) wherein the one or more boundary areas includes data from the well data log (insignificant extra-solution activity – data gathering).  
(Claim 5 and 15) wherein the one or more boundary areas are based at least on a cluster size (mathematical concepts).  
(Claim 6 and 16) wherein each of the one or more segments are processed using Sequential Gaussian Simulation (SGS) or Sequential Indicator Simulation (SIS) (mathematical concepts).  
(Claim 7 and 17) wherein the one or more segments are formed 3Application No. 16/883,638 Response to Office ActionDated September 16, 2021based at least a number of information handling systems in a cluster available for processing (mere instructions to apply an exception using generic computer).  
(Claim 8 and 18) wherein each of the information handling systems are a node in the cluster (mere instructions to apply an exception using generic computer).  
(Claim 9 and 19) wherein each of the one or more segments reduce computational time of the well data log (insignificant extra-solution activity).  

Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

3.	Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20080234988 A1) and in view of Leiceaga (US 20160116619 A1).
As per Claim 1 and 11, Chen et al. teaches a method/ system for processing a well data log (Abstract) comprising: 
...; 
dividing the well data log into one or more segments using the one or more boundary areas ([0075], [0077] “a variogram-based model with I.sub.x=0.4, I.sub.y=0.01 and .sigma.=2. The first case involves a log-normally distributed permeability field. The model domain is a square of side length L and it is characterized by dimensionless correlation lengths I.sub.x=0.4 and I.sub.y=0.01, defined as the dimensional correlation length divided by L. The model possesses a high degree of variability (.sigma.=2, where .sigma..sup.2 is the variance of log k).”); 
processing each of the one or more segments on one or more information handling systems ([0077]-[0078] “sequential Gaussian simulation with a spherical variogram model. ”); and 
reforming each of the one or more segments into a final simulation (Fig. 20, [0070]-[0074] “the estimated .delta..lamda..sub.x and .delta.f.sub.x for a particular cluster …The final step is to transfer the statistically estimated .delta..lamda..sub.x and .delta.f.sub.x back to functional forms to be used in flow simulations.”, [0081]-[0084]).

populating the data onto the well data log ([0051]); 
adding one or more boundary areas to the well data log ([0092]-[0093] “variograms are constructed from log data in well”). 
Chen et al. and Leiceaga are analogous art because they are all related to a geostatistical  simulation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Leiceaga into Chen et al.’s invention to improve a model accuracy (Leiceaga: [0076]).   In particular, Leiceaga teaches an improved well data modeling using determined variogram which is a geostatistical tool used to depict spatial variance within groups of data and is plotted as a function of distance between data points such as well log data ([0092]).

	As per Claim 2 and 12, Chen et al. teaches wherein the one or more boundary areas are defined by a variogram parameter ([0015], “variogram-based permeability field” [0018] “the variogram-based model shown in FIG. 3;”, [0077]). 
	
As per Claim 3 and 13, Chen et al. teaches wherein the variogram parameter is bound by a distance in which two chosen locations within the distance have correlation ([0076] “variogram-based models with different correlation structures”, [0077]).  



As per Claim 5 and 15, Chen et al. teaches wherein the one or more boundary areas are based at least on a cluster size ([0018], [0068]-[0070]).  

As per Claim 6 and 16, Chen et al. teaches wherein each of the one or more segments are processed using Sequential Gaussian Simulation (SGS) or Sequential Indicator Simulation (SIS) ([0071], [0077] “sequential Gaussian simulation”).  

4.	Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20080234988 A1), in view of Leiceaga (US 20160116619 A1), and further in view of Nunes et al. (“Parallelization of sequential Gaussian, indicator and direct simulation algorithms” listed on IDS filed 8/17/2020).
Chen et al. as modified by Leiceaga teaches most all the instant invention as applied to claims 1-6 and 11-16 above.
As per Claim 7 and 17, Chen et al. as modified by Leiceaga fails to teach explicitly wherein the one or more segments are formed based at least on a number of information handling systems in a cluster available for processing.
Nunes et al. teaches wherein the one or more segments are formed based at least on a number of information handling systems in a cluster available for processing (Fig. 2-4, right column on Page 1043).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Nunes et al. into Chen et al. and Leiceaga’s invention to improve a model accuracy (Leiceaga: [0076]) and to provide significant speedups in the simulation (Nunes et al.: left column on Page 1043).  In particular, Nunes et al. teaches a Parallelization of sequential Gaussian and indicator simulation that efficiently performing 2D and 3D studies with large amount of data (Abstract) using parallelized by functional decomposition for a cluster of processors.  

As per Claim 8 and 18, Chen et al. as modified by Leiceaga fails to teach explicitly wherein each of the information handling systems are a node in the cluster.  
Nunes et al. teaches explicitly wherein each of the information handling systems are a node in the cluster (Fig.2-4).  

As per Claim 9 and 19, Chen et al. as modified by Leiceaga fails to teach explicitly wherein each of the one or more segments reduce computational time of the well data log.
Nunes et al. teaches wherein each of the one or more segments reduce computational time of the well data log (“sppedups” left column on Page 1043, Examiner Note: No patentable weight given to the limitation because “wherein” clause simply states the inherent/intended result of the limitations in the claim.)

Chen et al. as modified by Leiceaga fails to teach explicitly a standard error for the at least one model.  
Nunes et al. teaches a standard error for the at least one model (section 4.5, right column on Page 1047 “the deviations between the histogram of data and the histogram of the simulated images”).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Nunes et al. into Chen et al. and Leiceaga’s invention to improve a model accuracy (Leiceaga: [0076]) and to minimize the deviations between observed data and target data (Nunes et al.: section 4.5).   

Response to Arguments
5. 	Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.

Examiner respectfully withdraws Claim Rejections - 35 USC § 112 in view of the amendment and/or applicant’s arguments.
As per Claim 101, applicants have argued that
    PNG
    media_image1.png
    204
    720
    media_image1.png
    Greyscale

The additional elements “measuring the well data log on a conveyance or on a bottom hole assembly to produce data” and “populating the data onto the well data log” which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amount to mere data gathering (see MPEP 2106.05(g)). Further the limitation “model” (Claim 10 and 20) which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data output (see MPEP 2106.05(g)).  
These additional elements do not integrate simulation and optimization into a practical application because they do no more than implement the mathematical modeling on a computer (see Specification (i. e. paragraph [0011]-[0012]) which merely uses a computer as a tool to perform an abstract idea.
Further, the limitation “reforming each of the one or more segments into a final simulation” is. under its broadest reasonable interpretation, a mathematical calculation using 
In particular, see paragraph [0029]:

    PNG
    media_image2.png
    375
    678
    media_image2.png
    Greyscale

Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application. Therefore, 101 rejection maintains.
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument – in view of d Leiceaga.


Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146